 



Exhibit 10(hh)

CHANGE OF CONTROL AGREEMENT

     THIS CHANGE OF CONTROL AGREEMENT by and between Pioneer-Standard
Electronics, Inc., an Ohio corporation (the “Company”), and Martin F. Ellis (the
“Employee”), is dated as of the 30th day of June, 2003.

WITNESSETH:

     WHEREAS, the Board of Directors of the Company (the “Board”), has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat, or occurrence of a Change of Control
(as defined below) of the Company; and

     WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control, to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with compensation arrangements upon a Change of Control which provide
the Employee with individual financial security and which are competitive with
those of other corporations;

     NOW, THEREFORE, in consideration of the mutual covenants set forth herein
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

Section 1. Effective Date and Change of Control.

     1.1 (a) Effective Date. This Agreement shall become effective only upon the
“Effective Date,” which shall be the first date during the “Change of Control
Period” (as defined in Section 1.1(b)) on which a Change of Control (as defined
in Section 1.2) occurs. Until such time, the Employee shall have no rights
against the Company and the Company shall not have any obligations to the
Employee under or by virtue of this Agreement. Anything in this Agreement to the
contrary notwithstanding, if the Employee’s employment with the Company is
terminated prior to the date on which a Change of Control occurs, and it is
reasonably demonstrated that such termination (1) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(2) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination.

     (b) The “Change of Control Period” is the period commencing on the date
hereof and ending on the first anniversary of such date; provided, however, that
commencing on the date one (1) year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof is
hereinafter referred to as the “Renewal Date”), the Change of Control Period
shall be automatically extended so as to terminate one (1) year from such
Renewal Date, unless the Company shall give written notice to the Employee at
least sixty (60) days prior to the Renewal Date that the Change of Control
Period shall not be so extended and that this Agreement shall terminate upon the
Renewal Date; provided, however, that such notice may not be given at any time
during the nine (9) month period following the Effective Date.

 



--------------------------------------------------------------------------------



 



     1.2 Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:

          (a) The acquisition by any person, entity or “group,” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”) (excluding, for this purpose, the Company or its
Subsidiaries, The Pioneer Stock Benefit Trust, or any employee benefit plan of
the Company or its Subsidiaries which acquires beneficial ownership of voting
securities of the Company), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either the then
outstanding Common Shares or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors; or

          (b) Individuals who, as of the date hereof, constitute the Board (as
of the date hereof the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

          (c) Approval by the shareholders of the Company of a reorganization,
merger, consolidation, in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 80% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of the assets of the Company.

Section 2. Termination of Employment.

     2.1 Termination by the Company.

     (a) Company’s Right to Terminate. Subject to (i) the Company’s obligations
under Section 3.1 hereof subsequent to the Effective Date, or (ii) under any
written employment agreement between the Company and the Employee, the
Employee’s employment with the Company may be terminated at any time without
Cause.

     (b) Cause. The Company may terminate the Employee’s employment for “Cause.”
For purposes of this Agreement, “Cause” means (i) any material breach this
Agreement, or of Employee’s duties or responsibilities in the course of his/her
employment; (ii) an act or acts of personal dishonesty taken by the Employee and
intended to result in personal enrichment of the Employee at the expense of the
Company; (iii) intentional misconduct that materially injures the Company,
monetarily or otherwise; or (iv) the conviction of the Employee of a felony.

     2.2 Termination by the Employee.

     The Employee’s employment with the Company (i) shall automatically
terminate upon death and (ii) may be voluntarily terminated by the Employee at
any time for any reason, in the Employee’s sole discretion.

2



--------------------------------------------------------------------------------



 



     2.3 Transfers. Transfer of the Employee among the Company and affiliated
entities at least 80% directly or indirectly owned by the Company
(“Subsidiaries”) shall not be deemed to be a termination of employment.

     2.4 Notice of Termination.

     Any termination by the Company or by the Employee shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
8(d) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) in the case of a termination for
Cause, sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under the provision
so indicated, and (iii) if the date of termination is other than the date of
receipt of such notice, specifies the date of termination (which date shall be
not more than fifteen (15) days after the giving of such notice).

Section 3. Obligations of the Company upon Termination.

     3.1 Without Cause or for Good Reason. If, at any time prior to the date
that is twelve (12) months subsequent to the Effective Date, the Employee’s
employment with the Company shall be terminated either (i) by the Company
without Cause, or (ii) by the Employee for Good Reason, as provided in Section
3.4, below:

          (a) the Company shall pay to the Employee within thirty (30) days of
the date of termination a lump sum amount equal to twelve (12) times the greater
of the Employee’s (i) highest monthly base salary paid or payable by the Company
during the twelve (12) month period immediately preceding the Effective Date, or
(ii) the highest monthly salary paid or payable by the Company at any time from
the ninety (90) day period preceding the Effective Date through the date of
termination (the “Highest Base Salary”); and

          (b) the Company shall pay to the Employee within thirty (30) days of
the date of termination a lump sum amount equal to the annual incentive plan
(“AIP”) target applicable to Employee at the time of termination; and

          (c) the Company shall pay to the Employee within thirty (30) days of
the date of termination a lump sum amount equal to twelve (12) times the monthly
amount paid or payable to Employee by the Company as an auto allowance as in
effect immediately preceding the Effective Date; and

          (d) for the twelve (12) month period following the date of termination
(the “Benefits Continuation Period”), the Company shall continue to provide
health insurance and retirement benefits to the Employee and/or the Employee’s
family at least equal to those which would have been provided to them if the
Employee’s employment had not been terminated, in accordance with the most
favorable plans, practices, programs or policies of the Company and its
Subsidiaries during the ninety (90) day period immediately preceding the
Effective Date or, if more favorable to the Employee, as in effect at any time
thereafter with respect to other key employees and their families, and for
purposes of eligibility for retirement benefits pursuant to such plans,
practices, programs and policies, the Employee shall be considered to have
remained employed until the end of the Benefits Continuation Period and to have
retired on the last day of such period. Notwithstanding the foregoing, the
Employee shall have no right to participate in any incentive compensation plan
of the Company subsequent to the date of termination; and

          (e) if it would be illegal to provide the benefits under such plans,
practices, programs or policies referred to in Section 3.1(d) above due to,
among other things, nondiscrimination

3



--------------------------------------------------------------------------------



 



rules or tax qualification rules applicable to such plans, practices, programs
or policies, then the Company will be deemed to be in compliance with this
Agreement if it provides such Employee with a comparable substitute therefor,
provided the Employee and the Employee’s dependents are placed thereby in the
same or a better economic position than if the Company provided such benefits
through its then existing plans, practices, programs or policies.

     3.2 Cause. If the Employee’s employment shall be terminated for Cause, this
Agreement shall terminate without further obligations of the Company to the
Employee hereunder.

     3.3 Death. If the Employee’s employment is terminated by reason of the
Employee’s death, this Agreement shall terminate without further obligations of
the Company to the Employee other than those obligations accrued or earned and
vested (if applicable) by the Employee as of the date of death.

     3.4. Good Reason. As used herein, “Good Reason” shall mean (a) any material
adverse change in Employee’s responsibilities (b) substantial reduction in
annual target compensation; or (c) any requirement that Employee relocate to a
facility that is more than 50 miles from his current location. If the Employee
claims that he is terminating his employment for Good Reason, then the Employee
may, within 30 days of the event constituting Good Reason, give written notice
to the Company of the Employee’s intent to terminate his employment for Good
Reason. If the event which the Employee claims to constitute Good reason is not
cured within 30 days following the date of such notice (the “Cure Period”), the
Employee shall have 10 days following the Cure Period to invoke his right to
terminate his employment for Good Reason. If the Employee fails to provide
timely written notice, or if Employee fails to terminate his employment within
10 days following the Cure Period, then the Employee’s right to terminate
employment for Good Reason with respect to such event shall be permanently
waived.

Section 4. Disputes.

     It is the intent of the parties hereto that the following dispute
resolution procedure shall apply hereunder:

     (a) No payments or benefits need be paid hereunder except upon the Notice
of Termination provided for in Section 2.4 hereof or, if the Company does not
give such a Notice, upon a written application of the Employee or other person
claiming thereunder to the person specified in Section 8(d) hereof, provided
such claim may be made in general terms only specifying the basis for the claim,
and that it is made under this Agreement, without enumerating each benefit
claimed.

     (b) The Company must accept or reject the claim within thirty (30) days.

     (c) If the Company rejects the claim, it must do so in writing specifying
the reasons therefor.

     (d) If the claimant disagrees with the Company’s decision, or if the
Company fails to respond within such thirty (30) day period, appeal shall be to
a court of competent jurisdiction. Such appeal shall be on a fully de novo basis
and the decision of the Company denying benefits shall not be entitled to any
deference by such court.

Section 5. Exclusivity of Rights.

     It is expressly understood and acknowledged by Employee that the Company’s
obligations under Section 3 of this Agreement shall be in lieu of any obligation
on the part of the

4



--------------------------------------------------------------------------------



 



Company for payment of severance, salary, incentive compensation, auto
allowance, health and retirement benefits (collectively, the “Severance
Benefits”) under any other Company plan, policy or agreement (including but not
limited to, any Employment Agreement between Company and Employee, and the
Company’s severance policy) in the event of termination of Employee’s employment
with the Company during the Change in Control Period. Accordingly, the Employee
acknowledges that he/she shall not be entitled to Severance Benefits other than
those set forth in Section 3, and understands that his/her exclusive entitlement
to Severance Benefits during the Change in Control Period shall be as set forth
in Section 3.

     Except as provided in the foregoing paragraph of Section 5 hereof, and
subject thereto: (1) Nothing in this Agreement shall prevent or limit the
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices provided by the Company or any
of its Subsidiaries and for which the Employee may qualify, nor shall anything
herein limit or otherwise affect such rights as the Employee may have under any
stock option agreements with the Company or any of its Subsidiaries; (2) Amounts
which are vested benefits under any plan, policy, practice or program of the
Company or any of its Subsidiaries at or subsequent to the date of termination
shall be payable in accordance with such plan, policy, practice or program; and
(3) Employee shall be entitled to participate in any other plan, practice,
program or policy of either the Company or any successor to the Company referred
to in Section 7 hereof under which the Employee is entitled to participate by
law or by reason of being vested under such plan, practice, program or policy.

Section 6. Full Settlement.

     Except as provided in this Section 6, the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Employee. In no event shall the Employee be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement, nor shall any amounts
actually paid to the Employee by any person for services rendered prior or
subsequent to the date of termination reduce the Company’s payment obligations
under Section 3.1 hereof. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which the Employee may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of this Agreement, plus in each case interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code.

Section 7. Successors.

     (a) This Agreement is personal to the Employee and without the prior
written consent of the Company shall not be assignable by the Employee. This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal representatives.

     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

     (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes this
Agreement by operation of law, or otherwise.

5



--------------------------------------------------------------------------------



 



Section 8. Miscellaneous.

     (a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without reference to principles
of conflict of laws.

     (b) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

     (c) Amendments. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors or legal representatives.

     (d) Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

     
If to the Employee:
   

   

  (Employee Name & Address)    
If to the Company:
   

  Pioneer-Standard Electronics, Inc.
6065 Parkland Blvd.
Mayfield Heights, OH 44124  

  Attention: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

     (e) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

     (f) Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

     (g) Non-waiver. The Employee’s failure to insist upon strict compliance
with any provision hereof shall not be deemed to be a waiver of such provision
or any other provision thereof.

     (h) Entire Agreement. This Agreement contains the entire understanding of
the Company and the Employee with respect to the subject matter hereof. This
Agreement replaces and supercedes any prior agreement with respect to the
subject matter hereof.

     (i) Employee an “At Will” Employee. The Employee and the Company
acknowledge that the employment of the Employee by the Company is “at will,”
and, prior to the Effective Date, may be terminated by either the Employee or
the Company at any time with or without Cause without any obligation under or by
virtue of this Agreement. Upon a termination of the Employee’s employment or
upon the Employee’s ceasing to be an Appointed Officer of the Company, in each
case prior to the Effective Date, there shall be no further rights under this
Agreement.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto set their hands as of the day
and year first above written.

      /s/ Martin F. Ellis


--------------------------------------------------------------------------------

Martin F. Ellis   PIONEER-STANDARD ELECTRONICS, INC     By: /s/ Arthur Rhein


--------------------------------------------------------------------------------

Arthur Rhein
President & CEO

7